Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 objected to because of the following informalities:  the end of the steps should have semi-colons.  Additionally, “and” should be applied to the end of the second-to-last clause lead.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on the last line of claim 1, “2 pm” should be “2 µm”.  Appropriate correction is required.
Claims 2-4 objected to because of the following informalities:  apply a colon after “wherein” on line 1 of each claim.  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  “a constant pressure or at pressures” should be “a pressure”.  Appropriate correction is required.


Examiner also references to the Examiner’s Comments to address objection issues/rearrangement suggestions (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 references “substrate cleaning process” in lines 12-13, and then again in line 16.  Examiner is not clear to this term (is this referring to the substrate cleaning method of the preamble or a different process?).  Examiner also considers this could be removed and refers to the Examiner’s Comment below.  

Examiner’s Comment
Examiner recommends the following amendments to advance prosecution and address outstanding objections/112(b) issues for claim 1:

For Claim 1:
A substrate cleaning method for cleaning a semiconductor substrate supported by a rotary holding part from below, by discharging droplets of a cleaning liquid toward an upper surface of the semiconductor substrate, including the steps of: 
feeding the cleaning liquid constantly and continuously by a pressure pump to an interior space of a tubular body including a plurality of discharge holes having a uniform diameter formed in a wall surface of said tubular body, said discharge holes extending in a row at a regular pitch along said wall surface[[,]] from an opening at one end of the interior space of the tubular body on an upstream side of the tubular body to a draining end of the interior space of said tubular body on a downstream side of the tubular body, said discharge holes being arranged to face the semiconductor substrate[[,]] ; 
draining said cleaning liquid being fed to the interior space of said tubular body through a drainage pipe by opening a valve provided at said draining end of the interior space of said tubular body;
increasing a liquid pressure of said cleaning liquid within the interior space of said tubular body while feeding the cleaning liquid to the interior space of the tubular body by ;
dividing the cleaning liquid flowing out of the plurality of discharge holes under liquid pressure by repeatedly expanding and contracting a piezoelectric element affixed to an outside wall surface opposed to the wall surface provided with the plurality of discharge holes of the tubular body and vibrating, at a predetermined frequency, the cleaning liquid with an increased liquid pressure in the interior space of the tubular body[[,]] ; and 
discharging droplets of the cleaning liquid from said plurality of discharge holes toward the semiconductor substrate that is being rotated around a rotary shaft along a vertical direction within a horizontal plane by the rotary holding part, the droplets of the cleaning liquid having an average droplet diameter in the range from 15 to 30 µm and a droplet diameter distribution value defined by 3σ1, (where σ1 is a standard deviation of the droplet diameters) that does not exceed 2 µm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10699894. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the patent appear to be a narrower form of claims 1-4 in the pending application, with the exception that the claims of the patent further require a speed distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718